* Corpus Juris-Cyc. References: Taxation, 37Cyc, p. 1091, n. 61.
The appellant sued the members of the board of supervisors and its clerk, the bill of complaint alleging that the tax assessment roll had been finally approved, but that the board of supervisors had either entered or intended to enter an order reducing the timber assessment of several named persons, and prayed that the board be enjoined from entering such an order, or, if entered, that its clerk be enjoined from certifying it to the tax collector. A preliminary injunction was issued, but afterwards, on motion of the defendant to the bill, was dissolved, and the bill dismissed.
The statute under which the board is alleged to have intended to act, or to have acted, as the case may be, is section 4312, Code of 1906 (Hemingway's Code, section 6946), which provides that:
"In case of destruction or deterioration in value of any real estate by any casualty, or in case of overvaluation known to be such, or in case of clerical error in the assessment rolls, or in case of change of ownership after assessment, or in case of an increase of value by the erection of improvements, or on satisfactory evidence of such increase from other causes, the board of supervisors shall have power at any time, on the application of a party interested, or otherwise, to change the assessment so as to reduce or increase to the true value of the property, or to cause the taxes to be charged to the purchaser thereof. And in case of the reduction or *Page 350 
increase of any assessment, the same shall be certified by the clerk of the board of supervisors to the auditor; but the board shall not, after the approval of the roll, change an assessment except in the cases enumerated."
The appellant's contentions, as set out in the brief of the Assistant Attorney-General, are:
First, "that this statute has been repealed; second, that, if it has not been repealed, it is not retroactive in effect, and that the board of supervisors cannot grant a reduction which has in fact a retroactive effect; third, that the statute does not apply where a person has had full notice of the proceedings of the board of supervisors and has failed to file objection and carry them to conclusion, and has failed to appeal from the action of the board of supervisors."
The statute here claimed to have repealed section 4312 of the Code is chapter 98, Laws of 1916, which provides for the correction of assessment rolls by boards of supervisors in accordance with directions so to do by the state tax commission. Our attention is called to section 6 of the statute, which provides that "the revised and corrected property valuations thus made shall be the fixed and legal valuation of the property for the payment of taxes, and it shall be the duty of the taxpayer to pay his taxes thereon accordingly," and to section 6 thereof, which repeals all laws in conflict therewith. The argument is that the provision of section 6, that "property valuations thus made shall be the fixed and legal valuation of the property for the payment of taxes," conflicts with and therefore repeals section 4312 of the Code, by which the board of supervisors are authorized to change the assessment at any time; in other words, a declaration that the value of property has become "fixed", negatives any intent that such value may thereafter be changed.
There can be no merit in this contention, for the reason that the chapter of the Code of 1906 in which section 4312 appears, contains sections providing for the approval *Page 351 
of the assessment roll, which approval ex vi termini fixes the value for taxation of the property therein listed, and the purpose for which section 4312 was enacted was, and the only purpose it can serve is, to permit the board of supervisors to make corrections in the value of property for taxation which had theretofore been fixed by the assessment roll.
The appellant's second and third contentions we understand to be that the statute does not contemplate any change by the board of supervisors in the assessed value of land for reasons that could have been brought to its attention before the assessment roll was approved. We do not so understand the statute. The change authorized, and here intended to be made, is "in case of overvaluation known to be such." The valuation to be changed is obviously that fixed by the approval of the roll, for other statutes provide the procedure for increasing and reducing values prior thereto.
We are not here concerned with what is an overvaluation known to be such, or with the evidence on which a correction therefor should be based. Other questions are presented by the record, but the foregoing views relieve us from considering them.
Affirmed.